Citation Nr: 0031772
Decision Date: 12/06/00	Archive Date: 02/02/01

DOCKET NO. 99-17 683                   DATE DEC 06, 2000

On appeal from the Department of Veterans Affairs Regional Office in Detroit,
Michigan

THE ISSUES

1. Entitlement to an increased evaluation for status post left knee
meniscectomy.

2. Entitlement to nonservice-connected pension.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from July 1970 to January 1972. This case
comes before the Board of Veterans' Appeals (Board) on appeal from a March
1999 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Detroit, Michigan.

The issue of entitlement to a nonservice-connected pension will be subject to
the attached remand.

FINDING OF FACT

The status post left knee meniscectomy residuals do not result in limitation
of extension to 20 degrees or in limitation of flexion to 15 degrees.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for status post left
knee meniscectomy residuals have not been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.1-4.14,4.71a, Code 5258 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Status post left knee meniscectomy is evaluated as 20 percent disabling under
diagnostic code 5258 pertaining to dislocation of the semilunar cartilage.
Under that diagnostic code dislocation of the semilunar cartilage, with
frequent episodes of "locking, pain, and effusion into the joint"
contemplates a 20 percent evaluation. A higher evaluation is not available
under that diagnostic code. 38 C.F.R. 4.71a, Diagnostic Code 5258.

2 -

In addition, compensation is available for limitation of flexion and
extension of the knee. Limitation of flexion to 60 degrees warrants a
noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10
percent evaluation, limitation of flexion to 30 degrees warrants a 20 percent
evaluation, and limitation of flexion to 15 degrees warrants a 30 percent
evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5260. Limitation of extension to
five degrees warrants a noncompensable evaluation, limitation of extension to
ten degrees warrants a 10 percent evaluation, limitation of extension to 15
degrees warrants a 20 percent evaluation, and . limitation of extension to 20
degrees warrants a 30 percent evaluation, limitation of extension to 30
degrees warrants a 40 percent evaluation and limitation of extension to 45
degrees warrants a 50 percent evaluation. 38 C.F.R. 4.71a, Diagnostic Code
5261.

The Board observes that the VA's regulations, under 38 C.F.R. 4.40 and 4.45,
recognize that functional loss of a joint may result from pain on motion or
use, when supported by adequate pathology. See DeLuca v. Brown, 8 Vet. App.
202, 205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 484
(1991). Although those provisions have no bearing in assessing the severity
of a disability under Diagnostic Code 5257, Johnson v. Brown, 9 Vet. App. 7,
11 (1996), they are relevant in determining whether there is loss of range of
motion. Further, 38 C.F.R. 4.59, which addresses the evaluation of arthritis,
recognizes that painful motion is an important factor of disability, entitled
to at least the minimum applicable evaluation.

In October 1998, the veteran underwent a VA examination. The veteran
complained of knee soreness and swelling, but indicated that the knee was
stable. Examination revealed normal heel to toe gait and no loss of balance.
Posture was good, and squatting was possible with complaints of pain in the
left knee at 110 degrees. There was a mild varus deformity and a sagittal
scar on the medial side. Ligaments were stable. There was tenderness and
crepitus on movement. Range of motion was 5 to 130 degrees.

Treatment records associated with the claims file document complaints of pain
at various points in time treated with medication. However, treatment records
and the

- 3 -

results of the October 1998 VA examination indicate the presence of a
disability that is no more than 20 percent disabling. Even considering the
veteran's complaints of pain, the veteran's disability does not result in
limitation of extension to 20 degrees or of limitation of flexion to 15
degrees. See 38 C.F.R. 4.71a, Plate II. Moreover, the 20 percent disability
currently assigned under 38 C.F.R. Part 4, Code 5258 already contemplates the
effects of pain upon functioning. Given the veteran's recorded range of
motion, it is found that the 20 percent disability evaluation assigned
adequately compensates him for the limited degree of functional impairment
caused by his complaints of pain. A higher evaluation, therefore, is not
available.

ORDER

Entitlement to an evaluation in excess of 20 percent for the status post left
knee meniscectomy residuals is denied.

REMAND

The veteran has also requested that he be awarded a nonservice-connected
pension, arguing that his various disabilities have rendered him
unemployable. The veteran's disabilities include status post left knee
meniscectomy, evaluated as 20 percent disabling; atypical depression, with
somatization, evaluated as 30 percent disabling; post-traumatic headaches,
evaluated as 10 percent disabling; chronic low back pain, evaluated as
noncompensable; history of gastric ulcer, status post vagotomy, evaluated as
noncompensable; history of Wolf-Parkinson-White Syndrome, status post
ablation, evaluated as noncompensable; and vitiglio, evaluated as
noncompensable.

In analyzing a claim for a permanent and total disability rating for pension
purposes, the initial step is to review the ratings which have been assigned
to each disability. See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992). In
the instant case, the Board has found that additional development is needed
before a

- 4 -

determination can be made as to whether the evaluations assigned to the
veteran's atypical depression with somatization and chronic low back pain are
adequate.

In regard to the atypical depression, it is noted that the veteran was
afforded a VA examination in October 1998. However, during this examination,
the veteran indicated that he had been receiving regular psychiatric
treatment at a VA facility since 1993. However, the VA treatment records,
developed between March 1997 and August 1998, contain only one reference to
treatment for his psychiatric disability. It is found that the RO must obtain
all VA treatment records before a final determination can be made. See Bell
v. Derwinski, 2 Vet. App. 611 (1992) (which held that when documents
proffered by the appellant are in the control of the Secretary (e.g.,
documents generated by VA) and could reasonably be expected to be part of the
record before the Secretary and the Board, such documents are before the
Secretary and the Board and should be included in the record). Moreover, it
is determined that the findings made during the VA examination conducted in
October 1998 could not have been fully informed since not all pertinent
treatment records available at the time had been reviewed. See Green v.
Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 20-95 (July 14, 1995).
Therefore, another VA examination would be helpful in the case.

In regard to the chronic low back, the veteran has alleged that he suffers
from constant low back pain and weakness. DeLuca v. Brown, 8 Vet. App. 202
(1995), held that in evaluating a service-connected disability involving a
joint rated on rotation of motion, the Board erred in not adequately
considering functional loss due to pain under 38 C.F.R. 4.40 and functional
loss due to weakness, fatigability, incoordination or pain on movement of a
joint under 38 C.F.R. 4.45. It was held in DeLuca that Diagnostic Codes
pertaining to range of motion do not subsume 38 C.F.R. 4.40 and 4.45 (2000),
and that the rule against pyramiding set forth in 38 C.F.R. 4.14 (2000) does
not forbid consideration of a higher rating based on a greater limitation of
motion due to pain on use, including during flare-ups. The case was remanded
to the Board to obtain a medical evaluation that addressed whether pain
significantly limits functional ability during flare-ups or when the joint is
used repeatedly over a period a time. It was also held that the examiner
should be asked to determine whether the joint exhibits weakened movement,

5 -


excess fatigability or incoordination. If feasible, these determinations were
to be expressed in terms of additional range of motion loss due to any pain,
weakened movement, excess fatigability or incoordination. These criteria were
not addressed by the examination performed in October 1998; thus, it does not
provide an accurate picture of the functional impairment caused by the
veteran's chronic low back pain.

Under the circumstances of this case, it is determined that additional
assistance would be helpful, and this case will be REMANDED to the RO for the
following:

1. The RO should contact the Saginaw VA Medical Center and request all
treatment records pertaining to the veteran's atypical depression with
somatization developed between 1993 and the present.

2. Once the above-requested records have been obtained and associated with
the claims folder, the RO should afford the veteran a complete VA psychiatric
examination by a qualified physician in order to fully assess the current
nature and degree of severity of the atypical depression with somatization.
The examiner should indicate which criteria most closely match the veteran's
symptoms:

100 percent: total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior; persistent
danger of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal personal
hygiene); disorientation to time and place; memory loss for names of close
relatives, own occupation, or own name;

- 6 -

70 percent: Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking, or mood,
due to such symptoms as: suicidal ideation; obsessional rituals which
interfere with routine activities; speech intermittently illogical, obscure,
or irrelevant; near-continuous panic or depression affecting the ability to
function independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence); spatial
disorientation; neglect of personal appearance and hygiene; difficulty in
adapting to stressful circumstances (including work or a worklike setting);
inability to establish and maintain effective relationships;

50 percent: occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic attacks more than once a week;
difficulty in understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, forgetting to
complete tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining effective
work and social relationships;

30 percent: occupational and social impairment with occasional decrease in
work efficiency and intermittent periods of inability to perform occupational
tasks (although generally functioning

- 7 -


satisfactorily, with routine behavior, self-care, and conversation normal),
due to such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild memory loss
(such as forgetting names, directions, recent events)

The examination must also include a Global Assessment of Functioning (GAF)
Score or its narrative equivalent.

All indicated special studies deemed necessary must be accomplished. The
claims folder must be made available to the examiner to review in conjunction
with the examination, and the examiner is asked to indicate in the
examination report that the claimsfile has been reviewed.

A complete rationale for all opinions and findings must be provided.

3. The veteran should be afforded a VA orthopedic examination by a qualified
physician in order to fully assess the current nature and degree of severity
of the veteran's chronic low back pain. The claims folder must be made
available to the examiner to review in conjunction with the examination, and
the examiner is asked to indicate in the examination report that she/he has
reviewed the claimsfolder. All indicated special tests are to be performed
and must include range of motion testing. The examiner should note the range
of motion of the low back. The examiner must obtain active and passive ranges
of motion (in degrees), state if there is any limitation of function and
describe it, and state the normal range of motion. Whether there is any

- 8 -

pain, weakened movement, excess fatigability or incoordination on movement
should be noted, and whether there is likely to be additional range of motion
loss due to any of the following should be addressed: (1) pain on use,
including during flare-ups; (2) weakened movement; (3) excess fatigability;
or (4) incoordination. The examiner is asked to describe whether pain
significantly limits functional ability during flare-ups or when the affected
segment of the spine is used repeatedly. Special attention should be given to
the presence or absence of pain, stating at what point in the range of motion
pain occurs and at what point pain prohibits further motion. The factors upon
which the opinions are based must be set forth.

The examiner should provide a complete rationale for all conclusions reached
and explain any loss of mobility reported in the above examination.

4. The RO must include in the claims folder a copy of the letter notifying
the veteran of the date and location of the scheduled VA examination. This
letter should also inform the veteran of the importance of reporting to the
requested examinations and should advise him of the consequences of failure
to report (i.e., his claim may be denied).

5. Following completion of the foregoing, the RO must review the claimsfolder
and ensure that all of the foregoing development actions have been conducted
and completed in full. If any development is incomplete, including if the
requested examinations do not include all tests reports, special studies or
opinions

9 -

requested, appropriate corrective action is to be implemented.

6. The RO must then readjudicate the veteran's claim for entitlement to a
nonservice-connected pension under both the "average person" standard, see 38
U.S.C.A. 1502(a)(1) (West 1991); 38 C.F.R. 3.340(a), 4.15 (2000); and the
"subjective" standard, see 38 U.S.C.A. 1502 1421(a) (West 1991); 38 C.F.R.
3.321(b)(2), 4.16(a), 4.17 (2000). The RO must ensure that each diagnosed
disability has been assigned a disability evaluation and the diagnostic codes
relied upon in making the determinations must be completely discussed.

7. If the decision remains adverse to the veteran, he and his representative
must be provided an appropriate supplemental statement of the case and an
opportunity to respond. The case should then be returned to the Board for
further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and
Statutory

- 10-

Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.



